On Rehearing
By the Court,
Sanders, J.:
In the former opinion the position taken was that the only question considered by the trial court in ordering a new trial was erroneously decided, and our order of reversal was restricted and limited to that one question. Upon petition for rehearing we were asked by *301respondent to pass upon the other grounds stated in its motion for new trial, in order that it might be informed as to whether the grounds stated therein were well taken. The respondent is entitled to know this, as the effect of the order of reversal ended the case adversely to respondent. Upon consideration of the entire record, we conclude that the order granting a new trial on the one question decided should not be construed as overruling the other grounds stated in the motion. Reno Mill Co. v. Westerfield, 26 Nev. 332, 69 Pac. 899. The point was not raised on the former hearing, and we granted a rehearing to consider the several grounds upon which the motion for a new trial was made, namely, the insufficiency of the evidence to support the decision, and that the decision is against law. The facts are fully stated in the former opinion, and we shall restate only so much thereof as necessary to make clear the errors of law now insisted upon.
It is admitted that the course of dealing, without exception, between Catlin & Powell Company, brokers of New York City, and U. S. Waugh & Co., brokers of Goldfield, Nevada, was that, upon the filling of buying orders of stock for Waugh & Co., the Catlin & Powell Company would transmit the certificates, duly indorsed for transfer, to John S. Cook & Co., bankers at Goldfield, with draft attached, accompanied by a letter of instruction to deliver the certificates to Waugh & Co. upon the payment of the draft. The certificates in controversy were enclosed in a draft envelope, with a draft printed thereon, but not sealed, and inclosed in a mailing envelope with a letter containing the usual directions, and delivered to the stenographer of Catlin & Powell Company, with directions that she transmit the same by registered mail to John S. Cook & Co. But the stenographer, by reason of her mistake and confessed error, transmitted the inclosures, on the 22d day of April, 1915, to Waugh & Co. by registered mail, instead of to John S. Cook & Co., contrary to the instructions as given her by Catlin & Powell Company. The certificates, draft, and letter thus addressed were received by *302Waugh & Co. in due course of mail, on the 27th day of April, 1915, as shown by the registry receipt. On the 28th day of April, 1915, Waugh & Co. sold the stock represented in said certificates to Thomas S. Robinson & Co., in the regular course of trade, for value, and, without notifying John S. Cook & Co. or Catlin & Powell Company, passed title thereto by delivery to Thomas S. Robinson & Co.
Applying the rule of negligence discussed in the former opinion to these undisputed facts, if it can be legally determined that the certificates thus appropriated and sold by Waugh & Co. were stolen, Thomas S. Robinson & Co. are not protected as innocent purchasers, because the negligence or carelessness of respondent’s stenographer of itself was not the proximate cause of the theft, though it afforded an opportunity for its perpetration.
“A person who does not lock up his goods, which are consequently stolen, may be said to be negligent as regards himself, but inasmuch as he neglects no duty which the law casts upon him, he is not in consequence estopped from denying the title of those who may have, however innocently, purchased those goods from the thief. * * * ” Swan v. N. B. Australasian Co., 2 H. & C. Reports (Eng.) 179.
This is a true and sound principle expressed in our crimes and punishments act (Rev. Laws, 6650).
It is argued on behalf of appellant Robinson that, upon the undisputed facts, the certificates in question were not acquired by Waugh & Co. through any criminal act, consequently the case comes within the principle that one who, by his own neglect, is responsible for or the cause of a loss, should bear it instead of an innocent party. Obviously, it was upon this theory that the district court decided the case on its merits in favor of the appellant, but granted a new trial upon the theory that the certificates were stolen. In support of the court’s ruling, it is argued on behalf of respondent that Waugh & Co. knew that Catlin & Powell Company had *303no intention of delivering the certificates to them, that the delivery was a mistake, and upon its discovery Waugh & Co. then and there formed the intention to appropriate and retain the certificates, which was a fraud, amounting to larceny.
By greater weight of authority, it is not larceny if the property was innocently received and the intent to appropriate was formed after the mistake was discovered. 18 Am. & Eng. Ency. of Law, 481. See, also, note entitled “Larceny of Money or Property Delivered by Mistake,” 52 L. R. A. 136.
In Rex v. Mucklow, 1 Moody C. C. (Eng.) 160, it was held:
“That if a man takes a letter supposing that it belongs to himself, and, on finding that it does not, appropriates to himself the property it contains, he is not answerable for larceny, there being no animus furandi when he first received the letter.”
To convict of larceny, it is necessary to find that the intent to steal existed at the time of the taking. No subsequent felonious intent will suffice. State v. Clifford, 14 Nev. 72, 33 Am. Rep. 526.
The certificates of stock, duly indorsed for transfer, and quasi negotiable, were received by Waugh & Co. innocently, and their intent to appropriate the stock represented thereby must, of necessity, have been formed after the mistake was discovered. In this situation we cannot say that the conversion of the certificates was, as a matter of law, larceny.
The question of Waugh & Co.’s, asserted criminal act being eliminated from the transaction, the undisputed facts bring the case within the principle that where a loss has been sustained, if occasioned by the plaintiff’s negligence, it should be borne by it, instead of an innocent party. North British & M. Ins. Co. v. Merchants’ Nat. B., 161 App. Div. 341, 146 N. Y. Supp. 725.
In opposition to the application of the rule of estoppel by negligence stated in the former opinion as being applicable to the case at bar, on the authority of Bangor *304E. L. & P. Co. v. Robinson, 52 Fed. 520, it is argued that the negligence of the stenographer of respondent was not such as to entitle appellant to the protection of the rule. The adjudication in Bangor E. L. & P. Co. v. Robinson does not meet this case, because there is no similarity in the special facts. As was observed in the opinion, the certificates there involved were treated as stolen property.
The order granting a new trial must be reversed.
It is so ordered.